Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance

This communication is responsive to Request for Continued Examination filed on 3/3/2022.

Allowable Subject Matter


Claims 1-20 and 22 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
Claims 1-20 and 22 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims. Specifically, none of the prior art of record teaches or suggests “ monitoring, for each of a plurality of applications running on the network, performance of the application based, at least in part, on a set of application calls initiated by the application; detecting a drop in performance of an application running within the network based on one or more application calls of the set of application calls; identifying, as a result of detecting the drop in performance, one or more network events of the network events detected occurring before the drop in performance; and determining a cause of the drop in ”. These limitations, taken in context of the entire claims are allowable over prior art of record.

The closest prior art made of record which is considered pertinent to applicant's
disclosure.
Gupta U.S. Patent Pub. No. 2007/0174449. Method and system for Identifying Potential Adverse Network Conditions.
Scarfe et al. U.S. Patent No. 7,143,442, System and method of Detecting Events.
Tandel et al. U.S. Patent Pub. No. 2018/0331965, Control Channel Usage Monitoring in a Software-Defined Network.

Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance".   
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007. The examiner can normally be reached 7:30 AM-3:30 PM. M.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARGON N NANO/Primary Examiner, Art Unit 2443